Citation Nr: 1227838	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial evaluation for the service-connected dyshidrosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active service from June 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for dyshidrosis and assigned a noncompensable (zero percent) evaluation effective January 29, 2004. 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in November 2009.  

The Board remanded the claim in July 2010 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected dyshidrosis and in his May 2009 Substantive Appeal reported that his skin disability affects 40 to 50 percent of his body.  Further, at the November 2009 Board hearing, the Veteran testified that it affected 60 percent of his body during flare-ups.

This case was remanded by the Board in July 2010, partly to schedule the Veteran for a VA examination to determine the severity of his service-connected dyshidrosis.  A VA examination inquiry sheet printed in July 2010 states that the Veteran was to be scheduled for a VA examination but his phone number and address provided by the Veterans Health Administration (VHA) differed from that provided by the Veterans Benefits Administration (VBA).  Two current addresses for the Veteran were listed on this sheet, a Pineville, Louisiana address and a Pollock, Louisiana, address.  There is a notation in the record that he failed to report for a scheduled July 2010 examination.  The Board observes that subsequent correspondence sent to the Pineville, Louisiana, address was returned to the RO as not deliverable as addressed. 

The United States Court of Appeals for Veteran's Claims (Court) has held that the burden was upon VA to show that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board notes that in this case it appears that the notice of the July 2010 examination may have been sent to the wrong address.  There is no evidence of record that an attempt was made to contact the Veteran at the Pollock, Louisiana, address, one of the two addresses listed.  As such, another VA examination should be scheduled.  The Veteran is reminded that the Court has held that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In other words, failure to report to any future VA examinations may cause the Veteran's claim to be denied.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran at the Pollock, Louisiana phone number and address listed on the compensation and pension examination inquiry sheet printed in July 2010 to schedule him for a skin examination.  

2.  Notify the Veteran that he may submit lay statements from the Veteran and from individuals who have first-hand knowledge of the nature and severity of his skin symptoms, to include the extent of his body affected by the disorder and the treatment the Veteran was prescribed to treat the disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any pertinent, outstanding records and completing any initial notice and/or development deemed warranted based upon a review of the entire record, the RO should schedule the Veteran for a VA examination to determine the nature and severity of his skin disability.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's skin disability.  In doing so, the examiner must identify all body areas affected and estimate the percentage of the Veteran's body affected by his dermatitis during flare-ups.  In addition, the examiner must acknowledge and discuss the Veteran's competent report of having up to 60 percent of his body affected during flare-ups of the condition.

In addition, the examiner must discuss the Veteran's current treatment regimen.  In doing so, the examiner must specifically address whether, during the course of this appeal, the Veteran's skin disability has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, how frequently.

The examiner should also comment on the photographs submitted by the Veteran in December 2009 revealing his symptoms during what he described as a "mild" flare-up.  

Accordingly, the VA examiner, in a legible report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

